Title: To Alexander Hamilton from Robert Morris, 27 February 1797
From: Morris, Robert
To: Hamilton, Alexander



Philada. Feby 27th. 1797
Dear Sir

Mr Tilghman authorizes me to tell you that our Law respecting endorsements is exactly the same as the Law of England & that 20 ⅌ Ct is the Amot of Damages on protested Bills drawn here upon Europe.
Mr. Nicholson is returned to this City & I think the holders of his bill should Apply to him for payment. I think he would make some arrangement with them so as to secure the payment and allow compensation for time. I wish you would mention this to them; I will aid the Negotiation if they will open one.
I am very anxious to have the affair of the Genesee Tract settled as proposed in my last, that is, to have the Chancery Suit withdrawn or dismissed and the Deed or Mortgage assigned to Mr. Cottringer, or done away so that the property Revest in me, one or the other I pray to have done immediately & give preferrance to that which you may think best for me. But I pray that no longer delay may be offered as my intended operations require it & are essential. Let me hear from you & be assured of the Esteem & regard of Dr Sir
Your Obed Servt.

Robt Morris
Alexr Hamilton EsqrNew York

